Citation Nr: 1518068	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-45 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left hip condition, claimed as fractured left hip. 

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD), and exposure to Agent Orange.  

4.  Entitlement to service connection for rheumatoid arthritis, including rheumatoid arthritis affecting the hands, right wrist, feet, knees, shoulders, back, elbows, ankles, and disfigurement.  

5.  Entitlement to an effective date earlier than October 30, 1992, for the grant of service connection for PTSD.

6.  Whether a March 1993 rating decision, which assigned an effective date of October 30, 1992, for the grant of service connection for PTSD, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, and is the recipient of the Purple Heart medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In October 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  A copy of the transcript has been associated with the Veteran's claims folder.  

For sake of clarity the Board has bifurcated the issue involving (a) entitlement to an earlier effective date for the grant of service connection for PTSD from (b) the motion for revision or reversal of the March 1993 rating decision on the basis of CUE as it granted service connection for PTSD from October 30, 1992.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).   

The issues of entitlement to service connection for (1) a TBI, (2) rheumatoid arthritis, (3) a left hip condition, and (4) hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO received a claim of entitlement to service connection for PTSD on October 30, 1992.  

2.  In a March 1993, rating decision, the RO granted the Veteran's claim of service connection for PTSD and assigned an initial rating of 30 percent, effective from October 30, 1992.  The Veteran filed a notice of disagreement disagreeing with the initial rating assigned for the grant of service connection, but he did not indicate his disagreement with the effective date assigned.  

3.  It is not undebatable or absolutely clear that the Veteran communicated an intent to seek service connection for a mental health condition prior to October 30, 1992.  

4.  The correct facts were not before the RO in March 1993; the RO did not consider the correct law in effect at that time under 38 C.F.R. § 3.114(a); and it is clear that the outcome would have been different had the RO considered the correct §facts in the context of 38 C.F.R. § 3.114(a).





CONCLUSIONS OF LAW

1.  The appeal for an earlier effective date prior to October 30, 1992, for the grant of service connection for PTSD, must be dismissed as a matter of law.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).

2.  The March 1993 rating decision was clearly and unmistakably erroneous by failing to assign an effective date of October 30, 1991, for the award of service connection for PTSD.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a), 3.157, 3.114; VAOPGCPREC 26-97 (July 16, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The Veteran seeks an effective date earlier than October 30, 1992, for the award of service connection for PTSD.  At his Board hearing, the Veteran's representative argued that he wanted to broaden the Veteran's CUE motion to include the issue of entitlement to an earlier effective date more generally.  

This appeal must be denied as a matter of law as it represents an impermissible freestanding claim for an earlier effective date.  

Specifically, the Veteran's claim of service connection for PTSD was granted in a March 1993 rating decision.  He filed an NOD in May 1993 stating the following:

Please accept as [NOD] with your decision dated March [] 1993 denying increased S/C evaluation for multiple physical disability and the percentage of evaluation assigned for my PTSD.  

(Emphasis added).  

Even upon a liberal reading, this statement does not express disagreement with the effective date assigned for the award of service connection for PTSD.  In August 1993, he presented testimony at an RO hearing before a Decision Review Officer, which was limited in scope to discussing the recent history of his PTSD symptomatology.  On the same day as the hearing, he filed a substantial appeal, which listed and discussed only the issue of entitlement to a higher disability rating for PTSD.  

Approximately eight months later, in April 1994, he filed a further statement in which he requested an update as to the status of his appeal.  He specified that he "continue[]d to disagree with percentage assigned to PTSD . . . ."  In a "summation" at the end of this statement, he reiterated that he "continu[ed] to be dissatisfied with: // 1. Percentage of disability for PTSD."  

During the intervening years, he continued to file claims for increased ratings for PTSD.  It was not until a statement received in February 2003, which first demonstrates an intent to seek an earlier effective date for the award of service connection for PTSD.  In that statement, he expressed his belief that he was entitled to an 80 percent disability rating for PTSD from 1967.  (Because he was not service-connected for PTSD in 1967, this statement expresses, by inference, his belief that service connection should have been in effect since then.)

However, by the time he filed his February 2003 statement, the original rating decision issued in March 1993 had become final as to that issue.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  Once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd, 20 Vet. App. at 299.  To allow such claims would vitiate the rule of finality.  Id.  

Accordingly, as a matter of law, the appeal seeking an effective date prior to October 30, 1992, for the grant of service connection for PTSD, must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appeal must be dismissed as a matter of law, the duties to notify and assist as set forth in 38 U.S.C.A. § 5103 and § 5103A are not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. CUE

Notwithstanding the above, the Veteran also argues that there was CUE in the March 1993 rating decision to the extent it did not assign an earlier effective date for PTSD.  His central argument is that there was CUE in the March 1993 rating decision because the evidence was sufficient much earlier, particularly in 1973, to grant service connection for PTSD.  

The Veteran and his representative explained the basis for his CUE motion.  His representative argued that "when the [VA treatment] records were submitted, were in VA's custody that should have in his estimation triggered the duty to ask about  . . . what's going on."  Board Hr'g Tr. 24.  The representative further argued that there is "one VA," so getting treatment at the VA medical center should have started the claims process.  Board Hr'g Tr. 25.  They further explained that the Veteran went to the RO to ask about what benefits he was eligible to apply for, and that person gave him paperwork to complete.  Board Hr'g Tr. 26, 28-29.  At that time, the Veteran told VA that he was "asking for everything," and he "assumed that all of this is in my medical records and I asked the VA hey, I don't know what I'm doing."  Board Hr'g Tr. 26.  He can specifically remember "asking the Veterans Affairs people to help me go through my medical records" because he needed help.  Board Hr'g Tr. 27.  He did not "remember bringing in records" to specifically file a claim, and he eventually became so frustrated with VA that he stopped seeking assistance.  Board Hr'g Tr. 27.  He was also hospitalized at VA, but "nobody ever came around to ask is there anything I can do to help or anything."  Board Hr'g Tr. 29-31.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran and his representative allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

(1) Relevant Law

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id at 442.

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442.  

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

(2) Discussion - Earlier Claims

Again, the RO's March 1993 rating decision assigned an effective date of October 30, 1992.  This effective date was assigned in March 1993 based on the RO's finding that this was the "date of claim."  Because the RO must assign the latter of the two dates, this finding, by inference, represents the RO's implicit finding that entitlement to PTSD arose prior to October 30, 1992.  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  The RO did not make a finding as to the exact date entitlement arose.  However, this is an essentially favorable finding, and there is no basis to find that the RO's implicit finding as to an earlier onset was clearly and unmistakably erroneous.  

Because this effective date was assigned on the basis of when the RO determined the Veteran filed his original claim, the determinative issue is whether the RO's finding that the Veteran filed his claim on October 30, 1992, is clearly and unmistakably erroneous.  To reiterate, the Veteran maintains that an earlier claim should be recognized, including by seeking treatment at VA on September 25, 1973, and this treatment should have been considered informal claim, thereby starting the claims process.  

(The Board takes administrative notice that PTSD was not formally recognized as a psychiatric condition by VA until the year 1980.  See VAOPGCPREC 26-97 (July 16, 1997).  Thus, he could not have filed a claim of service connection for "PTSD" prior to that date.  However, the specific label given to the Veteran's diagnosis is not consequential to the resolution of his CUE motion.  According, the Board will refer to the condition interchangeably as either "PTSD" or a "mental health condition.")  

The claims file shows that the Veteran did file earlier claims for VA benefits, as he maintains.  However, it is not clear and unmistakable that those claims demonstrated an intent to seek service connection for a mental health condition.  

First, the Veteran filed a VA form 21-526 on May 24, 1969, which was within six months of his separation from service.  In this May 1969 claim form, the Veteran specifically identified, in his own handwriting, two injuries for which he was claiming service connection - shrapnel injuries including in the abdomen and left leg, and fracture of the left wrist.  Several months later, he filed an "Application for Outpatient Treatment" in July 1969 at the VA medical center; he specifically requested dental treatment.  In developing these claims, the Veteran's service treatment records (STRs) were obtained in October 1969.  A rating decision was issued later in October 1969.  It did not address a mental health condition.  

According to an October 1969 Report of Contact (VA Form 119), the Veteran and his representative presented to the RO to discuss the symptoms of a service-connected scar; it was noted that a new VA examination would be arranged since his STRs had not available at the time of the last VA examination.  He also "requested that consideration of service connected [sic] for malaria be made when the claim is reconsidered . . . ."  It was noted that this claim of service connection for malaria"apparently ha[d] been overlooked."   Accordingly a second rating decision was issued in January 1970.  Again, no mental health condition was addressed.  

One month later, in February 1970, the Veteran's representative filed a statement asking the RO to obtain the Veteran's records from VA concerning a recent hospitalization.  Those records were obtained, and they reflect complaints associated with the gastrointestinal system.  A VA examination was then conducted on December 13, 1973.  As a part of this VA examination, the Veteran was asked to describe his present complaints, and he wrote, in pertinent part, that his "service connected disabilities create extreme nervousness, irratibility [sic] frustration making difficult relations between loved ones and employer."

The Board notes that the cited documents contain several references to mental health conditions.  Most notably, his STRS indicate positive symptoms at service separation.  Furthermore, the December 1973 VA examination includes the Veteran's own handwritten statements referring to such symptoms.  However, none of these documents, including the formal claims filed by the Veteran, contain clear and unmistakable statements expressing a desire to file service connection for a mental health condition.  Reasonable minds might disagree, and the Veteran's current statements emphasizing that it was his intent to file service connection for a mental health condition are credible.  However, his current statements cannot be taken into account in interpreting his earlier filings as it must be clear and unmistakable from the record as it stood as of the March 1993 rating decision that he had filed an earlier claim or intended to do so.  See Damrel, 6 Vet. App. at 245.  Stated differently, the subsequently developed evidence, including the Veteran's current testimony, may not be considered in determining whether an error existed in the prior decision.  See Porter, 5 Vet. App. at 235-36; see also Glover, 185 F.3d 1328.

Moreover, a CUE motion cannot be reviewed under the same standard by which an issue on original appeal can be reviewed.  See, e.g., Evans v. McDonald, 27 Vet. App. 180, 185-86 (2014).  Thus, a finding of CUE in this case cannot be predicated on whether it would have been reasonable to recognize an informal claim of service connection as early as 1969 or 1970.  See King, 26 Vet. App. at 442.  Rather, it must be absolutely clear that an informal claim had been filed.  See Fugo, 6 Vet. App.43-44.  Here, it is not absolutely clear that it was the Veteran's intention in 1969 or 1970 to file such a claim.  Thus, it cannot be found that the RO's decision in March 1993, where it found the date of claim to be October 30, 1992, was clear and unmistakable in not recognizing these earlier documents as informal, pending claims of service connection for a mental health condition.  

In this regard, the Veteran has not alleged that there was CUE in any earlier RO decisions.  For instance, he has not argued CUE that there was in the February 1974, which did not address whether a separate disability rating should be assigned on the basis of the Veteran's statements made on VA examination in December 1973 indicating such symptoms as extreme nervousness, irritability, and frustration associated with a service-connected gastrointestinal disability.  Without such a motion, the Board has no jurisdictional authority to address whether it was CUE in the February 1974 decision to fail to expressly address the propriety of assigning a separate rating for such symptomatology.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Should the Veteran wish to pursue such a motion in the future, he is free to do so.  Larson v. Shinseki, 744 F.3d 1317 (Fed. Cir. 2014).  

(2) Discussion - 1973 VA Treatment 

At his Board hearing, the Veteran argued that, at latest, the effective date should be from September 1973, when he sought treatment for his PTSD symptoms at VA. 

Determinative on this question, the pertinent law in effect at the time of the March 1993 rating decision provided that "[t]he date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of claim."  See 3.157(b).  A VA medical examination report will be accepted as an informal claim for benefits once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable to a degree.  Id.   The date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of the claim.  Id.  

Here, it is undebatable that the Veteran sought treatment in September 1973 for complaints of nightmares about Vietnam, depression, and a violent encounter with his wife.  The VA treatment record documenting these complaints was constructively, but not actually, of record at the time of the March 1993 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Its absence is clear because (a) it is not identified in the list of evidence considered in the March 1993 rating decision, and (b) it is not physically located in the record until much later.  

Accordingly, the correct facts were not before the RO in March 1993.  See Damrel, 6 Vet. App. at 245; VAOGCPPREC 12-95.  However, this error cannot be considered outcome determinative because the law in effect at the time of the March 1993 rating decision precluded the RO from considering the September 1973 report of examination alone as an informal claim for benefits alone such a claim had not been previously disallowed on any basis, including that the disability was not compensable in degree.  See 38 C.F.R. § 3.157(b).

Thus, even if the September 1973 treatment record had been in the claims file at the time of the March 1993 rating decision, it could not have been considered an informal claim for VA benefits.  See 38 C.F.R. § 3.157(b).  Thus, the absence of this September 1973 treatment record from the claims file in March 1993 was not outcome-determinative, and its omission cannot serve as a basis for finding CUE in that determination.  

There is also no indication that this September 1973 VA treatment record was submitted to or received by the RO in connection with a claim for VA benefits prior to October 1992.  In fact, it appears that the September 1973 VA treatment record was not associated with the claims file until approximately 2007.  Finally, the September 1973 VA treatment record itself does not contain clear and unmistakable language indicating that it was his intent to file a claim of service connection for the complaints for which he presenting for treatment.  

For these reasons, it must be found that the correct facts were not before the RO in at the time of the March 1993 rating decision because a September 1973 VA treatment record was missing .  However, the omission of the September 1973 VA treatment record was not outcome determinative as the VA treatment record could not have been, as a matter of law, considered an informal claim of service connection for a mental health condition.  Therefore, a finding of CUE in the March 1993 rating decision cannot be made on this basis.  

(3) Discussion - Mis-Diagnosis

In his April 2009 NOD, the Veteran further argued he was improperly diagnosed at the time of the 1973 treatment record through no fault of his own.  The Board notes that, while this may be true, this was an error on the doctor's part in 1973.  This is not the type of administrative error during the adjudication process which would allow for a prior decision to be reversed or revised on the basis of CUE.  See 38 C.F.R. § 20.1403(d)(1); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  Moreover, as stated herein above, the actual diagnosis given to his mental health condition does not appear to have been determinative at any time during the adjudicative process.  

(4) Discussion - Liberalizing Law

Notwithstanding the above discussion, the Board must find that there was CUE in the RO's March 1993 decision on the basis of its failure to determine whether an earlier effective date could be assigned pursuant to 38 C.F.R. § 3.114 (concerning liberalizing laws).  

As directed by 38 C.F.R. § 3.114(a), where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  This is applicable to original and reopened claims as well as claims for increase.  Id.  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(d).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

This law in effect in March 1993 is effectively the same as it is now.  

Also important here, as of April 11, 1980, VA began recognizing the PTSD nomenclature and accordingly added a diagnostic code to the Rating Schedule specifically for this condition.  Under 38 C.F.R. § 3.114(a), this was considered a "liberalizing law" since it created a new basis of entitlement to benefits.  45 Fed Reg. 26,326 (1980); VAOPGCPREC 26-97 (July 16, 1997); Green v. Brown, 10 Vet. App. 111 (1997).  
  
With regards to PTSD claims, VA Office of General Counsel Precedent Opinion (VAOGCPREC) 26-97 held that "an effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  See McKay v. Brown, 9 Vet. App. 183, 186, 187-88 (1996) (purpose of one-year grace period is to give claimants time to react after a change in the law, but the requirement of continuous disability does not apply when the liberalizing law has a retroactive effective date); Viglas v. Brown, 7 Vet. App. 1, 5 (1994) (section 5110(g) was intended to limit maximum amount of retroactive benefits recoverable to one year prior to the filing of an application).  

In short, as applicable here, the pertinent laws and regulations in effect as of March 1993 permitted an effective date to be assigned up to one year earlier than the date of claim, but only if it was demonstrated the Veteran met all eligibility criteria on April 11, 1980, for PTSD.

In this case, it is not clear and unmistakable that the RO did not consider § 3.114.  In fact, the rating decision makes no determination either way.  However, to apply the presumption that the RO did consider § 3.114 would "'effectively insulate the VA's errors from review [because it left] no firm trace of its dereliction in the record.'"  See, e.g., Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014); cf. Hickson v. Shinseki, 23 Vet. App. 394, 401 (2010).  Thus, the RO erred by not making an express determination regarding 38 C.F.R. § 3.114.  

Compounding this error, the correct facts were not before the RO in March 1993.  Specifically, the September 25, 1973 VA treatment record (discussed herein above), which showed the Veteran's report of nightmares about Vietnam, depression, and a violent encounter with his wife, was not of record.  This treatment record was constructively, but not actually, associated with the claims file at the time of the March 1993 rating decision.  Accordingly, the correct facts were not before the RO at the time of the March 1993 rating decision.  

Finally, to reiterate, it was the RO's implicit finding that entitlement to service connection for PTSD arose at some (unspecified) time before October 1992.  In light of this implicit finding and when viewed in the context of the compound errors made, it is clear that the outcome would have been different if these errors had not been made.  Therefore, the March 1993 rating decision must be reversed, and an effective date of  October 30, 1991, must be assigned for the initial award of service connection for PTSD pursuant to 38 C.F.R. § 3.114(a).  

In light of the foregoing, the Veteran's motion is granted to this extent.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).  As a final matter ,it is noted that the duties to notify and assist as set forth in 38 U.S.C.A. § 5103 and § 5103A are not applicable to motions for revision based on CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  


ORDER

The appeal for an effective earlier than October 30, 1992, for the award of service connection for PTSD is dismissed.  

As the assignment of the effective date of October 30, 1992, in the March 1993 RO rating decision was the result of clear and unmistakable error, the appeal is granted to the extent of revising the March 1993 rating decision to reflect an effective date of October 30, 1991, for the award of service connection for PTSD.


REMAND

The Board finds additional development is required concerning the remaining claims on appeal. 

As an initial matter, relevant to all claims, it should also be updated to include recent, relevant VA treatment records dating from August 2011.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TBI

With regard to the Veteran's claim of service connection for TBI, it is important to understand that he maintains he suffered a TBI when he was injured as a result of an improvised explosive device (IED) in 1967.  See March 2010 VA Joints Examination.  His combat injuries are undisputed.  However, it is unclear whether the Veteran currently suffers from any residuals of a TBI.  A VA examination is necessary to address the complex medical issues involved on this question.  

Rheumatoid Arthritis & Hypertension

As for the claims of entitlement to service connection for rheumatoid arthritis and hypertension, it does not appear, based on the evidence currently of record, that there is a material dispute that the Veteran has current diagnoses pertaining to these disabilities.  See August 2012 VA examination reports.  A VA examination is necessary to address the complex medical issues raised by these claims with regards to the nexus requirement.  

Left Hip

Concerning the remaining claim of service connection for a left hip condition, the issue is inextricably intertwined with the claims for service connection for rheumatoid arthritis affecting multiple joints and a TBI.  Accordingly, it will be remanded together with the remaining issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should physically or electronically associate with the claims file updated VA treatment records pertaining to the claims on appeal dating from August 2011.  Any additional pertinent records identified during the course of the remand should also be obtained following the receipt of any necessary authorizations from the Veteran.

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address the claimed TBI.  

All indicated studies should be conducted as determined the examiner, and the relevant information in the claims file should be reviewed.  Accordingly, the examiner is asked to address each of the following questions:

(a)  Does the Veteran currently suffer from a distinct medical condition (separate from PTSD) involving a TBI?  If he previously suffered from such a medical condition, when did that condition resolve?  

(b)  If a TBI condition is extant, is it at least as likely as not (i.e., at least equally probable) that the condition is due to any event or condition of his active duty service, including his extensive combat service in Vietnam as a member of a Long Range Recon Patrol (LRRP) unit?  

(c) Notwithstanding the answer to questions (a)-(b), is it at least as likely as not (i.e., at least equally probable) that any TBI condition is proximately due to, the result of, or caused by a different medical condition, such as PTSD?  

(d) Notwithstanding the answer to questions (a)-(c), is it at least as likely as not (i.e., at least equally probable) that any TBI condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address a claimed rheumatoid arthritis and left hip condition.  

All indicated studies should be conducted as determined the examiner, and the relevant information in the claims file should be reviewed.  Accordingly, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for all pertinent medical conditions.  In doing so, the examiner is asked to address whether the Veteran has a distinct medical condition in the left hip apart from rheumatoid arthritis.  If any such condition previously existed, when did that condition resolve?  

(b)  Assuming as true that the Veteran was exposed to Agent Orange during service, is it at least as likely as not (i.e., is it at least equally probable) that rheumatoid arthritis is due to that Agent Orange exposure during service?  In answering this question, the examiner is asked to disregard that the rheumatoid arthritis is not one for which a "presumption"  has been established, and, instead, should answer whether the condition is a result of Agent Orange exposure notwithstanding that it is not on the "presumptive" list.

(c)  If the answer to question (b) is no, is it at least as likely as not (i.e., is it at least equally probable) that any condition is due to any other event or condition of his active duty service, including his extensive combat service in Vietnam as a member of a Long Range Recon Patrol (LRRP) unit?  

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not (i.e., at least equally probable) that any condition is proximately due to, the result of, or caused by a different medical condition, such as PTSD?  

(e) Notwithstanding the answer to questions (b)-(d), is it at least as likely as not (i.e., at least equally probable) that any condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all development set forth in paragraphs 1 above, arrange for the Veteran to undergo a VA examination to address his hypertension.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Assuming as true that the Veteran was exposed to Agent Orange during service, is it at least as likely as not (i.e., is it at least equally probable) that the has hypertension due to that Agent Orange exposure during service?  In answering this question, the examiner is asked to disregard that hypertension is not a disease for which a "presumption" has been established, and, instead, should answer whether it is a result of Agent Orange exposure notwithstanding that it is not on the "presumptive" list.

(b)  If the answer to question (a) is no, is it at least as likely as not (i.e., is it at least equally probable) that his hypertension is due to any other event or condition of his active duty service, including his extensive combat service in Vietnam as member of a Long Range Recon Patrol unit?  

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not (i.e., at least equally probable) that hypertension is proximately due to, the result of, or caused by a different medical condition, such as PTSD?  

(e) Notwithstanding the answer to questions (b)-(d), is it at least as likely as not (i.e., at least equally probable) that hypertension has been aggravated (made permanently worse or increased in severity by a different medical condition, such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 1-4, undertake any further action needed as a consequence of the development completed in paragraphs 1-4 above. Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.

If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case. The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


